DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative to claim 1, several terms are unclear and need to be revised.  In line 13, the “traverse loop” is not clear.  It appears that Applicant is referring to the “route” or “pathway” traveled by the bot to and from a transfer station as mentioned in Para. 0052 in the Specification.  Applicant should clarify what the traverse loop refers to.
In line 16, Applicant should change “defining” to defines, and in line 19, Applicant should change defining a different to “the management system defines”.  Applicant should also change, “different alternate path” to “alternate path”.  There are other minor issues with grammar that require revision.  Following are examples of some of the claims below as understood by the Examiner. Applicant is encouraged to make changes as necessary.  
Relative to claim 1, does Applicant mean: 
 “A method for sequencing loads in an automated storage and retrieval system comprising: 
providing at least one elevated transfer deck for at least one autonomously guided bot transport, and a plurality of transfer stations disposed along the at least one elevated transfer deck; 
transporting, with the at least one autonomously guided bot transport, at least one load on the at least one elevated transfer deck for transfer a transfer station of the plurality of transfer stations; 
providing a controller including a management module, wherein the management module is configured to generate a traverse route for the at least one autonomously guided bot transport to traverse on the at least one elevated transfer deck to and from the transfer station; 
wherein the management module defines a transport path for the at least one autonomously guided bot transport transporting the at least one load along the traverse route to the transfer station, and 
wherein when traverse of the transport path by the bot is restricted, the management module defines an alternate transport path that is different from the transport path for the at least one autonomously guided bot transport transporting the at least one load along the traverse route to the transfer station.”?

Relative to claims 2-3, Applicant should remove “different” before “alternate”.

Relative to claims 2 and 10, does Applicant mean: “wherein the alternate transport path bypasses a restriction of the transport path caused by another autonomously guided bot transport in the traverse route.”?

Relative to claims 3 and 11, does Applicant mean: “wherein the management module defines more than one alternate transport paths when the bot traverse of the transport path is restricted.”?

Relative to claim 4, does Applicant mean: “further comprising: 
directing, with the management module, the traverse of the transport route by the at least one autonomously guided bot transport via the transport path and the alternate transport path, the management module further effecting a sequencing of transferring the at least one load and another load different from the at least one load at the transfer station.”?

Relative to claim 5, does Applicant mean: “further comprising effecting a sequencing, with the management module, of transferring the at least one load and another load different from the at least one load at the transfer station, 
the management module further directing traverse of the traverse route by the at least one autonomously guided bot transport via the transport path and the alternate transport path.”?
Relative to claim 6, does Applicant mean: “further comprising: determining, with an inventory planning module of the controller, inventory levels at the end of at least one predetermined order fulfillment time period, and 
scheduling inventory replacement orders based on the determined inventory levels.”?

Relative to claim 8, does Applicant mean: further comprising: 
determining, with the order managing module, the storage areas from which the loads are to be picked, and
reserving resources of the storage and retrieval system to effect transfer of the at least one load from the storage areas.”?

Relative to claim 9, does Applicant mean: 
“An automated storage and retrieval system comprising: 
at least one elevated transfer deck for at least one autonomously guided bot transport; and a plurality of transfer stations disposed along the at least one elevated transfer deck, 
the at least one autonomously guided bot transport is configured to transport at least one load on the at least one elevated transfer deck to a transfer station of the plurality of transfer stations; and 
a controller including a management module that is configured to generate a traverse route for the at least one autonomously guided bot transport, the traverse route allows the at least one autonomously guided bot transport to traverse on the at least one elevated transfer deck to and from the transfer station; 
wherein the management module defines a transport path for the at least one autonomously guided bot transport transporting the at least one load along the traverse route to the transfer station, and 
wherein when traverse of the transport path by the bot is restricted, the management module defines an alternate transport path that is different from the transport path, for the at least one autonomously guided bot transport transporting the at least one load along the traverse route to the transfer station.”?

Relative to claim 12, does Applicant mean: “wherein the management module directs the traverse of the traverse route, by the at least one autonomously guided bot transport, via the transport path and the different alternate transport path so as to effect a sequence of transferring the at least one load and another load different from the at least one load at the transfer station.”?

Relative to claim 13, does Applicant mean: “wherein the management module effects a sequencing of a transfer of the at least one load and another load different from the at least one load at the transfer station, by directing the traverse of the traverse route by the at least one autonomously guided bot transport via the transport path and the alternate transport path.”?
Relative to claim 14, Applicant should insert a “:” after “to” in line 2, and a “,”  after “period” in line 4.
Relative to claim 16, does Applicant mean: “wherein the order managing module is configured to:  
determine the storage areas from which the loads are to be picked, and 
reserve resources of the storage and retrieval system to effect transfer of the at least one load from the storage areas.”?

Claims 7 and 15 are clear.
Appropriate clarification is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Relative to claims 1 and 9 (as understood by the Examiner), the prior art does not disclose: 

An automated storage and retrieval system, and method for sequencing loads in an automated storage and retrieval system, comprising: 
providing at least one elevated transfer deck for at least one autonomously guided bot transport; 
generating a traverse loop or route, by a management module of a controller, for the at least one autonomously guided bot transport; and
when traverse of the transport path by the bot is restricted, the management module defines an alternate transport path that is different from the transport path for the autonomously guided bot transport, as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655